Holden, J.,
delivered the opinion of the court.
This suit was begun on the petition of Frank Roberson, Attorney-General, seeking mandamus to compel the board of supervisors of Sunflower county to pay B. B. Allen, county prosecuting attorney, certain sums of money alleged to be due Allen for services rendered the county, and, from a judgment ordering the board to allow the amount claimed by the prosecuting attorney, this appeal is prosecuted by the board.
Several grounds are presented for reversal, but we think it unnecessary to notice but one, which will dispose of the appeal, and that is whether or not the attorney-general was authorized to institute the suit under section 3231, Code of 1906 (section 2533, Hemingway’s Code), which provides that the attorney-general may petition for mandamus “in any matter affecting the public interest.” The appellant, board of supervisors, argues that the question of payment of a balance alleged to be due to a county attorney is not a matter affecting the public interest, warranting the bringing of a suit by the attorney-general.
The controversy between the board and the county attorney as to whether or not the board was lawfully bound to pay the county attorney a certain salary per month for his services, we do not think was such a matter affecting the public interest as would authorize a suit by the attorney-general on the part of the státe against the county.
Whether the claim.of the county attorney was legal and just, or whether the board had failed to pay the full amount due the county attorney, could, in no way, as we *185see it, materially affect or injure the public interest. It is not shown that the controversy, or the failure of the board to pay the amount claimed, clogged the wheels of the county government machinery or impaired its functioning in any appreciable way.
Generally speaking, in suits where a county is involved the attorney-general is more frequently seen representing the county.
Reversed and dismissed.